EXHIBIT 99.1 News For Immediate Release 4 Landmark Square Suite 400 Stamford, CT06901 Telephone:(203) 975-7110 Fax:(203) 975-7902 Contact: Robert B. Lewis (203) 406-3160 SILGAN INCREASES DIVIDEND AND DECLARES QUARTERLY DIVIDEND STAMFORD, CT, February 17, 2011 Silgan Holdings Inc. (Nasdaq:SLGN), a leading supplier of consumer goods packaging products, announced today that its Board of Directors increased its quarterly dividend to $0.11 per share and declared a $0.11 per share quarterly cash dividend, payable on March 17, 2011 to the holders of record of the common stock of the Company on March 3, 2011.The Company began paying a cash dividend in 2004 and has increased its quarterly dividend every year since. * * * Silgan Holdings is a leading manufacturer of consumer goods packaging products with annual net sales of approximately $3.1 billion in 2010.Silgan operates 68 manufacturing facilities in North and South America, Europe and Asia.In North America, Silgan is the largest supplier of metal containers for food products and a leading supplier of plastic containers for personal care products.In addition, Silgan is a leading worldwide supplier of metal, composite and plastic vacuum closures for food and beverage products. * * *
